Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zhang et al. (USPN 10,354,462) discloses:
obtaining, via one or more sensors (see col 6 lines 18-29, obtaining sensor data from vehicle sensors);
processing via a neural network model of a perception system of the vehicle, generating perception results (see col 7 lines 34-48, a machine learning algorithm model generating a result);
analyzing, via a processor, a plurality of potential faults in the perception system, based on the perception results, using a respective different technique for each of the plurality of potential faults, for the neural network model (see fig 7 and corresponding text, analyzing a plurality of potential faults based on the sensor data, wherein different detection algorithms are used for different potential fault analysis);
determining a fault of the plurality of potential faults, via the processor, based on the analyzing (see col 11 lines 39-50, col 12 lines 4-9, col 13 lines 1-14, determining a type of fault of the potential faults); and
taking a vehicle control action with respect to the vehicle, based on the fault, via instructions provided by the processor (see col 4 lines 46-50, autonomous driving).
claims 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Soo Jin Park/Primary Examiner, Art Unit 2668